Title: From Thomas Jefferson to James Oldham, 2 May 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington May 2. 05.
                  
                  Mr. Gantt now lives at Bladensburg, being appointed a judge of Maryland. I wrote to enquire of him some days ago as to the situation of your affair with Jackson’s estate. I presume he may be absent on some circuit, & that I shall have an answer when he returns. the ornaments for your Corinthian frize are now in hand. they are made in the same moulds with those in my Hall, far handsomer than those of the Parlour. I now inclose you the measures of my doors. be very exact, if you please, in numbering every door, as numbered in this paper, so that the number may be planed off but not rub off. mr Andrews will be very glad hereafter to execute any thing in the ornamental way which you may desire. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               